Citation Nr: 1825707	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer residuals, to include as due to an undiagnosed illness and/or toxin exposure. 


INTRODUCTION

The Veteran had active military service from May 1976 to May 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   





REMAND

The Veteran asserts that his prostate cancer residuals are related to his active service, to include as due to an undiagnosed Gulf War illness and/or toxin exposure.  The Veteran contends that he was exposed to hazardous chemicals and toxins during his active service when his job was to collect silver from X-rays in the medical section from 1980 to 1984; he was exposed to a radioactive cloud from the Chernobyl nuclear disaster which occurred in the former USSR in 1986 while he was stationed in Germany from 1985 to 1988; the US bombing of two chemical plants in January 1991 and March 1991 and the demolition of munitions during the Gulf War exposed him to ionizing radiation and "massive toxic plumes of nerve agents sarin and cyclosarin, and sulfur mustard (mustard gas)"; and that during the Gulf War he was exposed to "cancer causing chemical agents, depleted uranium ammunition, oil well fires, vaccinations, pyridostigmine bromide, organophosphate pesticide and other environmental hazards."  See VA Form 9, Formal Appeal to the Board, October 21, 2014.  

In a December 2013 statement, the Veteran related that he was treated at several facilities for his prostate cancer.  Those facilities included: Ireland Army Community Hospital, Fort Knox, Kentucky (July 2, 2012, Robert Egbert, PA); Audubon Hospital, Louisville, Kentucky (July 3-7, 2012, Dr. Matthew D. Peterson); St. Mary and Elizabeth Hospital, Louisville, Kentucky (July 23, 2012-August 4, 2012, Drs. Matthew D. Peterson and Arun Ummat); Hardin Memorial Hospital Cancer Center, Elizabethtown, Kentucky (April 22-June 19, 2013, Dr. Richard Seither).  See Veteran statement, December 22, 2013.  None of those records have been obtained by VA.  

The Board cannot adjudicate the Veteran's claims without those records.  These records may affect the outcome of the Veteran's claim, and thus, the duty to assist obligates VA to obtain them.  38 U.S.C. § 5103A (c) (2012); 38 C.F.R. § 3.159 (c)(1) (2017); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  On remand, they must be obtained and associated with the claims file.   
 
Accordingly, the case is REMANDED for the following action:

1. Obtain the appropriate authorizations from the Veteran and identifying his past and current private medical treatment providers who have treated him for prostate cancer or prostate cancer residuals.  Obtain and associate with the claims file all of the Veteran's outstanding private treatment records.  This should specifically include any outstanding treatment records from Ireland Army Community Hospital, Fort Knox, Kentucky (July 2, 2012, Robert Egbert, PA); Audubon Hospital, Louisville, Kentucky (July 3-7, 2012, Dr. Matthew D. Peterson); St. Mary and Elizabeth Hospital, Louisville, Kentucky (July 23, 2012-August 4, 2012, Drs. Matthew D. Peterson and Arun Ummat); Hardin Memorial Hospital Cancer Center, Elizabethtown, Kentucky (April 22-June 19, 2013, Dr. Richard Seither).  In the alternative, the Veteran himself should attempt to obtain these records to expedite his case.

2. After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for service connection.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD		A. Lech, Counsel 

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




